EXECUTION VERSION

AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT
OF
BOOZ ALLEN HAMILTON HOLDING CORPORATION
This Amended and Restated Stockholders Agreement (this “Agreement”) is entered
into as of this 30th day of January, 2015, by and among (a) Booz Allen Hamilton
Holding Corporation, a Delaware corporation f/k/a Explorer Holding Corporation
(the “Company”), (b) Explorer Coinvest LLC, a Delaware limited liability company
(the “Initial Carlyle Stockholder”), (c) each Executive Stockholder as of the
date hereof and (d) each other Person who subsequently becomes a party to this
Agreement pursuant to the terms hereof. Certain capitalized terms used herein
have the meanings ascribed to them in Section 14 hereof.
RECITALS:
WHEREAS, upon the terms and conditions set forth in the Agreement and Plan of
Merger, dated as of May 15, 2008 (as the same may be from time to time amended,
modified, supplemented or restated, the “Merger Agreement”), among Booz Allen
Hamilton Inc., a Delaware corporation (“BAH”), Booz Allen Investor Corporation,
a Delaware corporation f/k/a Explorer Investor Corporation (“Buyer”), Explorer
Merger Sub Corporation, a Delaware corporation (“Merger Sub”), Booz & Company
Inc., a Delaware corporation, as Seller Representative, and the Company, at the
Effective Time (as defined in the Merger Agreement), Merger Sub merged with and
into BAH, with BAH as the surviving corporation (the “Merger”);
WHEREAS, in connection with the Merger, the Company entered into a Stockholders
Agreement, dated as of July 30, 2008, with its stockholders as of that date (the
“Original Agreement”);
WHEREAS, the Original Agreement was amended and restated as of November 8, 2010
(the “Amended and Restated Agreement”);
WHEREAS, the Company and the Initial Carlyle Stockholder entered into an
amendment to the Amended and Restated Stockholders Agreement on June 12, 2012;
WHEREAS, the Company, the Initial Carlyle Stockholder and the Executive
Stockholders entered into a waiver to the Amended and Restated Stockholders
Agreement on December 19, 2014;
WHEREAS, in accordance with Section 16(k) of the Amended and Restated Agreement,
each of the current Executive Stockholders have provided their prior written
consent to this amendment and restatement of the Amended and Restated Agreement;
and
WHEREAS, the board of directors of the Company (the “Board”) has approved this
amendment and restatement of the Amended and Restated Agreement;
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and of the mutual benefits to be
derived herefrom, the parties hereto agree as follows:
Section 1.
Board Representation.

(a)Each Executive Stockholder and Carlyle Stockholder shall vote all of the
Voting Shares over which such Executive Stockholder or such Carlyle Stockholder
has voting control and shall take all other necessary or desirable actions
within such Executive Stockholder’s or such Carlyle Stockholder’s control
(whether in such Executive Stockholder’s or such Carlyle Stockholder’s capacity
as a stockholder, director, member of a Board committee or officer of the
Company or otherwise, and including, without limitation, attendance at meetings
in person or by proxy for purposes of obtaining a quorum, execution of written
consents in lieu of meetings, and approval of amendments and/or restatements of
the Company’s certificate of incorporation or by-laws) so that (i) the
authorized number of directors (the “Directors”) on the Board shall be at least
six and no greater than twelve and (ii) the Directors shall be persons nominated
or designated in accordance with this Section 1.
(a)    Three Directors, who may be full-time employees of the Carlyle
Stockholders or any of their respective Affiliates (other than the Company and
its subsidiaries), shall be designated for nomination by the Carlyle
Stockholders; provided that (A) the number of Directors designated by the
Carlyle Stockholders shall be reduced to no fewer than two Directors at such
time as the Carlyle Stockholders in the aggregate hold less than twenty-five
percent (25%) but at least fifteen percent (15%) of the outstanding shares of
Company Common Stock, (B) the number of Directors designated by the Carlyle
Stockholders shall be reduced to no fewer than one Director at such time as the
Carlyle Stockholders in the aggregate hold less than fifteen percent (15%) but
at least five percent (5%) of the outstanding shares of Company Common Stock and
(C) the Carlyle Stockholders shall have no right to designate any Director
pursuant to this Section 1(b) at such time as the Carlyle Stockholders in the
aggregate hold less than five percent (5%) of the outstanding shares of Company
Common Stock. The Carlyle Stockholders may, in their sole discretion, choose on
any occasion to designate fewer Directors for nomination, and the Board may, in
its sole discretion, choose on any occasion to nominate a greater number of
Directors, in each case than are provided to be designated by the Carlyle
Stockholders pursuant to the preceding sentence. The two Directors currently
serving on the Board who were previously designated for nomination for election
by the Chief Executive Officer of the Company shall continue to be designated
for nomination to the Board until each Director’s resignation, discharge, death
or retirement; provided, however, that at all times, no fewer than one Director,
who shall be the Chief Executive Officer of the Company, shall be designated for
nomination (in either case, the individuals designated pursuant to this sentence
shall be referred to as the “Executive Directors”). Any Directors (other than
the Chief Executive Officer of the Company) designated pursuant to the
immediately preceding sentence, and any Directors designated by the Carlyle
Stockholders who are not full-time employees of the Carlyle Stockholders or any
of their respective Affiliates (other than the Company and its subsidiaries) and
were designated after consultation with the Chief Executive Officer of the
Company are hereinafter sometimes referred to as the “Unaffiliated Directors.”
The Company will not decrease below six or increase above twelve the number of
Directors on the Board without the mutual consent of the Company and the Carlyle
Stockholders (so long as the Carlyle Stockholders hold in the aggregate at least
five percent (5%) of the outstanding shares of Company Common Stock).
(b)    The Company shall cause the individuals designated in accordance with
Section 1(b) to be nominated for election to the Board, shall solicit proxies in
favor thereof, and at each meeting of the stockholders of the Company at which
directors of the Company are to be elected, shall recommend that the
stockholders of the Company elect to the Board each such individual nominated
for election at such meeting.
(c)    Except as would be contrary to any applicable law, rule or regulation
(including any rule or regulation of any exchange upon which securities of the
Company or any of its subsidiaries may be listed), each committee of the Board,
and each committee of the board of directors of Buyer, BAH and, unless otherwise
determined by the Board, each other subsidiary of the Company, shall include at
least one Executive Director; provided, however that following an IPO no
Executive Director shall serve on any audit or compensation committee of any of
the foregoing.
(d)    Subject to the provisions of the Company’s certificate of incorporation,
a Director may be removed from the Board upon the request of the Person or group
of Persons that designated such Director, and not otherwise; provided that
nothing in this Agreement shall be construed to impair any rights that the
Stockholders of the Company may have to remove any Director for cause; provided,
further, that any Executive Director shall be removed automatically from the
Board upon such Executive Director’s Termination of Service, unless otherwise
agreed to by the Company and the Carlyle Stockholders.
(e)    In the event that any Director for any reason ceases to serve as a member
of the Board during his term of office, the Person or group of Persons who
designated such Director shall have the right to designate for appointment by
the remaining Directors of the Company an individual to fill the vacant
directorship, provided that, to the extent the Director to be replaced pursuant
to this Section 1(f) was originally designated by the Carlyle Stockholders, the
designation for appointment of such individual shall require the prior consent
of the Company. Each of the Company, the Carlyle Stockholders and the Executive
Stockholders agrees to take such actions as will result in the appointment as
soon as practicable of any individual so designated by each such Person or group
of Persons.
Section 2.
Restrictions on Transfer.

Except for (a) Transfers following the day that is one hundred eighty (180) days
(or such shorter or longer period as agreed upon by the underwriters and the
Company to be appropriate) after the consummation of the IPO; (b) Transfers
effected by the Executive Stockholders pursuant to the exercise of Bring-Along
Rights by the Carlyle Stockholders pursuant to Section 4 below; (c) Transfers
effected pursuant to the Proxy and Tag-Along Agreements; (d) Transfers effected
pursuant to Section 6 below, and (e) any Permitted Transfer (as defined in
Section 5), no Individual Stockholder shall Transfer any Securities without the
prior written approval of the Company. Each Individual Stockholder further
agrees that in connection with any Permitted Transfer, such Individual
Stockholder shall, if requested by the Company, deliver to the Company an
opinion of counsel, in form and substance reasonably satisfactory to the Company
and counsel for the Company, to the effect that such Transfer is not in
violation of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), or the securities
laws of any state. Any purported Transfer in violation of the provisions of this
Section 2 shall be null and void and shall have no force or effect. It shall be
a condition to any Permitted Transfer and (unless waived by the Company) any
Transfer by any Individual Stockholder approved by the Company, that the
transferee shall (i) agree to become a Party to this Agreement as a “Management
Stockholder” or an “Other Stockholder”, as the case may be, (ii) execute a
signature page in the form attached as Exhibit A hereto acknowledging that such
transferee agrees to be bound by the terms hereof and (iii) if such transferee
is a natural person and a resident of a state with a community or marital
property system, cause such transferee’s spouse to execute a spousal waiver in
the form attached as Exhibit B. Notwithstanding anything to the contrary in this
Agreement, the Company agrees that any Management Stockholder may pledge or
otherwise use Company Common Stock, vested Company Restricted Common Stock or
Company Non-Voting Common Stock to secure financing from a lender (a “Lender”)
in connection with payment of the exercise price with respect to any Company
Option or the payment of any withholding or other taxes due in connection with
any Security issued under the Equity Incentive Plan, Company Rollover Stock Plan
or any similar equity-based plan approved by the Board; provided, however, that
the Lender shall be acceptable to the Company and the terms of any such pledge
or other financing shall (i) provide that the Lender or any Person (a
“Foreclosure Transferee”) to whom ownership of the pledged Company Common Stock
or Company Non-Voting Common Stock is transferred upon default, foreclosure or
like events (the “Foreclosed Securities”) shall upon taking ownership of any
such Foreclosed Securities become a party to this Agreement and be subject to
the terms and provisions of the Company Rollover Stock Plan, the Equity
Incentive Plan or other equity incentive plan of the Company, as applicable, and
any award agreement to which the Foreclosed Securities transferred to the
Foreclosure Transferee were subject immediately prior to such Transfer; (ii)
provide that upon and following any such transfer of ownership of any such
Foreclosed Securities the Company may, without any action or consent of the
Lender or any holder or owner thereof, convert any Company Common Stock to
Company Non-Voting Common Stock, (iii) in addition to any right to repurchase
the Foreclosed Securities pursuant to the Company Rollover Stock Plan or Section
8, provide the Company with the right to repurchase the Foreclosed Securities at
their Fair Market Value during the period beginning on the date the Company
becomes aware of the transfer of the Foreclosed Securities and ending on the
date nine (9) months thereafter and (iv) be otherwise reasonably acceptable to
the Company. Any such repurchase shall be subject to the same notice and delay
provisions as shares purchased on Termination of Service pursuant to Section 8.
Section 3.
Leadership Team.

(a)    For so long as any Management Stockholder serves as a member of the
Leadership Team, such Management Stockholder, together with each of such
Management Stockholder’s Permitted Transferees, shall be an “Executive
Stockholder” for the purposes of this Agreement and such Management Stockholder
shall execute a joinder to this Agreement in the form attached hereto as Exhibit
A-3.
(b)    At such time as any Management Stockholder ceases to serve as a member of
the Leadership Team, such Management Stockholder, together with each of such
Management Stockholder’s Permitted Transferees, shall cease to be an “Executive
Stockholder” for the purposes of this Agreement and such Management Stockholder
shall execute a separation agreement, solely with respect to such Management
Stockholder’s and each of such Management Stockholder’s Permitted Transferees’
status as an Executive Stockholder under this Agreement, in the form attached
hereto as Exhibit C.
(c)    Notwithstanding anything to contrary herein, nothing in this Section 3
shall affect any rights or obligations that any Person may otherwise have as a
Management Stockholder, Other Stockholder or Individual Stockholder and, for the
avoidance of doubt, the provisions of Section 1, Section 4 and Section 16(m) of
this Agreement shall not apply to any Individual Stockholders other than the
Executive Stockholders.
Section 4.
Bring-Along Rights.

(a)    If one or more Carlyle Stockholders, in one transaction or a series of
related transactions that would constitute both a Company Sale and a Change in
Control (as defined in the Company Rollover Stock Plan), propose(s) to Transfer
any Securities to one or more Persons other than an Affiliate of the Carlyle
Stockholders (each such Person, a “Third Party Purchaser”), then the Carlyle
Stockholders shall have the right (a “Bring-Along Right”), but not the
obligation, to require each Executive Stockholder that is an Executive
Stockholder both upon receipt of the Bring-Along Notice (defined below) and upon
the closing of the proposed Transfer to sell to the Third Party Purchaser(s), on
the Same Terms and Conditions as apply to the Carlyle Stockholders exercising
their Bring-Along Right, that number of Securities equal to (i) the total number
of Securities owned by such Executive Stockholder multiplied by (ii) a fraction,
(A) the numerator of which is the total number of Securities to be sold by the
Carlyle Stockholders in connection with such transaction or series of related
transactions and (B) the denominator of which is the total number of the
Securities collectively held by all Carlyle Stockholders. Notwithstanding
anything to the contrary in this Section 4, if the Carlyle Stockholders require
an Executive Stockholder to sell any Company Options issued under the Company
Rollover Stock Plan to a Third Party Purchaser pursuant to this Section 4, such
Executive Stockholder (and, if applicable, a Permitted Transferee and/or Related
Trust of such Executive Stockholder) shall also sell, for no additional
consideration, a corresponding number of shares of Company Special Voting Stock
to such Third Party Purchaser.
(b)    Any Carlyle Stockholders exercising their Bring-Along Right under this
Section 4 shall deliver a written notice (a “Bring-Along Notice”) to each
Executive Stockholder. The Bring-Along Notice shall set forth: (i) the name of
the Third Party Purchaser(s) and the number of Securities proposed to be sold by
the Carlyle Stockholders to such Third Party Purchaser(s); (ii) the proposed
amount and form of consideration and material terms and conditions of payment
offered to such Executive Stockholder by the Third Party Purchaser(s) and a
summary of any other material terms pertaining to the Transfer (the “Third Party
Terms”); and (iii) the number of Securities that such Executive Stockholder
shall be required to sell in such Transfer (as determined in accordance with
Section 4(a) above). The Bring-Along Notice shall be given at least fifteen (15)
Business Days before the closing of the proposed Transfer.
(c)    Upon each Executive Stockholder’s receipt of a Bring-Along Notice, such
Executive Stockholder shall be obligated to sell such number of Securities as is
set forth in the Bring-Along Notice on the Third Party Terms; provided, however,
that no Executive Stockholder shall be required to bear more than such Executive
Stockholder’s pro rata share (determined based on the number of Securities sold
in the transactions contemplated by the Bring-Along Notice) of all liabilities
for the representations, warranties and other obligations incurred in connection
with the transactions contemplated by the Bring-Along Notice (other than with
respect to representations and warranties relating to the ownership of such
Executive Stockholder’s Securities or otherwise relating solely to such
Executive Stockholder).
(d)    At the closing of the Transfer to any Third Party Purchaser(s) pursuant
to this Section 4, the Third Party Purchaser(s) shall remit to each Executive
Stockholder (i) the consideration (as reduced by Section 4(g)) for the
Securities held by such Executive Stockholder and being sold pursuant hereto,
minus (ii) such Executive Stockholder’s pro rata portion of any consideration to
be placed in escrow or otherwise held back in accordance with the Third Party
Terms, minus (iii) the aggregate exercise price of any Company Options being
Transferred by such Executive Stockholder to such Third Party Purchaser(s),
against transfer of such Securities, free and clear of all liens and
encumbrances, by delivery by such Executive Stockholder of (A) certificates for
such Securities, duly endorsed for Transfer or with duly executed stock powers
reasonably acceptable to the Company and such Third Party Purchaser(s) and/or
(B) an instrument evidencing the Transfer or the cancellation of the Company
Options subject to the Bring-Along Right reasonably acceptable to the Company
and such Third Party Purchaser(s), and the compliance by such Executive
Stockholder with any other conditions to closing or payment of consideration
generally applicable to the Carlyle Stockholders and all other Stockholders
selling Securities in such transaction. In the event that the proposed Transfer
to such Third Party Purchaser is not consummated, the Bring-Along Right shall
continue to be applicable to any proposed subsequent Transfer of Securities by
the Carlyle Stockholders pursuant to this Section 4.
(e)    In the event that any Carlyle Stockholders exercise their rights pursuant
to this Section 4 or a Company Sale is approved by the Board and the holders of
a majority of the then-outstanding Voting Shares, each Executive Stockholder
shall consent to and raise no objections against such transaction, and shall
take all actions that the Board and/or the applicable Carlyle Stockholders
reasonably deem necessary or desirable in connection with the consummation of
such transaction; provided, that (x) the acquisition of the Securities held by
each Executive Stockholder in connection with such transaction shall be on the
Same Terms and Conditions as the acquisition of the Securities held by the
Carlyle Stockholders in connection with such transaction and (y) no Executive
Stockholder shall be required to bear more than such Executive Stockholder’s pro
rata share (determined based on the number of Securities sold in connection with
such Company Sale) of all liabilities of the Stockholders for the
representations, warranties and other obligations incurred in connection with
such Company Sale (other than with respect to representations and warranties
relating to the ownership of such Executive Stockholder’s Securities or
otherwise relating solely to such Executive Stockholder). Without limiting the
generality of the foregoing, each Executive Stockholder agrees, subject to the
foregoing proviso, that it shall (i) consent to and raise no objections against
such transaction; (ii) execute any purchase agreement, merger agreement or other
agreement in connection with such transaction setting forth the terms and
conditions of such transaction and any ancillary agreement with respect thereto;
(iii) vote any Voting Shares held by such Executive Stockholder in favor of such
transaction (including, without limitation, executing a written consent of
stockholders approving such transaction); and (iv) refrain from the exercise of
appraisal rights with respect to such transaction.
(f)    If the Company or the holders of the Company’s securities enter into any
transaction for which Rule 506 (or any similar rule then in effect) promulgated
under the Securities Act may be available (including, without limitation, a
merger, consolidation or other reorganization), each Executive Stockholder
shall, if requested by the Company, appoint a purchaser representative (as such
term is defined in Rule 501 of the Securities Act) reasonably acceptable to the
Company. If such purchaser representative was designated by the Company, the
Company shall pay the fees and expenses of such purchaser representative, but if
any Individual Stockholder appoints another purchaser representative, such
Individual Stockholder shall be responsible for the fees and expenses of the
purchaser representative so appointed.
(g)    Each Stockholder shall bear its pro rata share of the fees, costs and
expenses of any Company Sale or other transaction (pursuant to this Agreement or
otherwise) in which it sells Securities.
Section 5.
Permitted Transfers.

(a)    Notwithstanding anything herein to the contrary, the restrictions set
forth in the first sentence of Section 2 shall not apply to: (i) any Transfer of
Company Common Stock, Company Restricted Common Stock or Company Non-Voting
Common Stock by an Individual Stockholder that is a natural person (or a trust
or entity of the type described below) (A) by gift to, or for the benefit of,
any member or members of his or her immediate family (which shall include any
spouse, or any lineal ancestor or descendant, niece, nephew, adopted child or
sibling of him or her or such spouse, niece, nephew or adopted child), (B) to a
trust under which the distribution of the Securities may be made only to such
Individual Stockholder and/or such Individual Stockholder’s immediate family or
(C) to a partnership or limited liability company for the benefit of the
immediate family of such Individual Stockholder and the partners or members of
which are only such Individual Stockholder and such Individual Stockholder’s
immediate family; (ii) any Transfer of such Securities by an Individual
Stockholder that is a natural person to the heirs, executors or legatees of such
Individual Stockholder by operation of law or court order upon the death or
incapacity of such Individual Stockholder; or (iii) any Transfer of such
Securities by an Individual Stockholder that is not a natural person to an
Affiliate; provided, that such Affiliate does not engage in any Competitive
Activity (each of the Transfers referenced in clauses (i), (ii) and (iii) above
which is otherwise in accordance with the provisions of this Section 5 is
referred to herein as a “Permitted Transfer”). Upon any Permitted Transfer of
Company Common Stock, the transferor shall retain a proxy to vote the same or
shall (x) exchange the same with the Company for a share of Company Non-Voting
Common Stock and, if such transferor so chooses (y) purchase from the Company
for its par value a share of Company Special Voting Stock and Transfer in such
Permitted Transfer only the share of Company Non-Voting Common Stock. In all
such cases the Company shall take all reasonable actions to cooperate with the
transferee and promptly effectuate any required exchanges or other arrangements
contemplated hereby. The recipient of any Securities pursuant to the foregoing
shall be referred to herein as a “Permitted Transferee” and shall be deemed a
“Management Stockholder”, an “Other Stockholder”, or an “Executive Stockholder”,
as the case may be, for all purposes of this Agreement.
(b)    Each Individual Stockholder shall give the Company at least twenty (20)
days’ prior written notice of any proposed Transfer pursuant to Section 5(a)
above and prompt notice of any such actual Transfer.
Section 6.
Registration Rights

(a)    At any time, the Carlyle Stockholders may request in writing that the
Company effect the registration of all or any part of the Registrable Securities
held by the Carlyle Stockholders in an underwritten public offering (a
“Registration Request”). The Company will use its best efforts to register, in
accordance with the provisions of this Agreement, all Registrable Securities
that have been requested to be registered by the Carlyle Stockholders in the
Registration Request; provided, that (i) managing underwriters’ estimate of the
aggregate offering price of the Securities requested to be included in such
Registration is at least $75,000,000 and (ii) the Company shall not be required
to register Registrable Securities during the period starting with the date
sixty (60) days prior to the Company’s estimated date of filing of, and ending
on a date one hundred and eighty (180) days after the effective date of, a
registration initiated by the Company; provided that (x) in the case of a
Registration Request received by the Company prior to the filing by the Company
of such registration, the Company had been in good faith planning to file a
registration statement within sixty (60) days of the Company’s receipt of such
Registration Request and (y) the Company is actively employing in good faith all
reasonable efforts to cause the applicable registration statement to become
effective and that the Company’s estimate of the date of filing such
registration statement is made in good faith. Any registration requested by the
Carlyle Stockholders pursuant to this Section 6(a) is referred to in this
Agreement as a “Demand Registration”. In connection with a Demand Registration,
the Company shall have the right to select the underwriters to administer the
offering, subject to the reasonable approval of the Carlyle Stockholders.
(b)    If the Company at any time proposes to register any shares of Company
Common Stock under the Securities Act (including pursuant to a Registration
Request), whether or not for sale for its own account (other than pursuant to a
Special Registration) and the registration form to be used may also be used for
the registration of Registrable Securities owned by the Stockholders, the
Company shall notify the Stockholders at least twenty (20) days prior to the
planned effective date of the registration statement in connection therewith;
provided that, in the case of an automatically effective shelf registration
statement (which, for the avoidance of doubt, does not include any
post-effective amendment thereto that becomes automatically effective upon
filing), such notification shall be sent to Stockholders within five (5)
business days of the filing of such automatically effective shelf registration
statement and, during the 20 days following such notice being sent, no shares
may be offered and sold pursuant to such automatically effective shelf
registration statement. Upon the receipt of a written request of any Stockholder
made within ten (10) days after such notice (which request shall specify the
Registrable Securities intended to be disposed of by such Stockholder and the
intended method of disposition thereof), the Company will, subject to the other
provisions of this Section 6, include in such registration all Registrable
Securities with respect to which the Company has received a written request for
inclusion (a “Piggyback Registration”). Each such request shall also contain an
undertaking from the applicable Stockholder to provide all such information and
material and to take all actions as may be reasonably required by the Company in
order to permit the Company to comply with all applicable federal and state
securities laws.
(c)    Each selling Stockholder shall pay all sales commissions or other similar
selling charges with respect to Registrable Securities sold by such Stockholder
pursuant to a Piggyback Registration. The Company shall pay, and in the case of
any registration (including a Demand Registration) of Registrable Securities at
such time as the Carlyle Stockholders in the aggregate hold less than
thirty-three percent (33%) of the outstanding shares of Company Common Stock
prior to such registration, the Carlyle Stockholders shall reimburse the Company
for their pro rata share of, all registration and filing fees, fees and expenses
of compliance with federal and state securities laws, printing expenses,
messenger and delivery expenses, fees and disbursements of counsel and
accountants for the Company in connection with such registration.
(d)    If a Demand Registration or Piggyback Registration is an underwritten
registration, only Registrable Securities which are to be distributed by the
underwriters may be included in the registration. If the managing underwriters
or, if the Demand Registration or the Piggyback Registration is not an
underwritten registration, the Company’s investment bankers, advise the Company
that in their opinion the number of Securities requested to be included in such
registration exceeds the number which can be sold in such offering or will have
a material adverse effect on the price of the Registrable Securities to be sold,
the Company will include in such registration or prospectus only such number of
Securities that in the reasonable opinion of such underwriters or investment
bankers can be sold without adversely affecting the marketability or price of
the offering, which securities will be so included in the following order of
priority: (i) for registrations pursuant to Section 6(a) or Section 6(b) in
connection with Demand Registrations, first, Registrable Securities of the
Stockholders who have requested registration of their Registrable Securities
pursuant to Section 6(a) or Section 6(b), pro rata on the basis of the aggregate
number of such Registrable Securities proposed to be registered by such
Stockholders, second, any Securities proposed to be registered by the Company;
and (ii) for registrations pursuant to Section 6(b) (other than in connection
with Demand Registrations, which are addressed in clause (i)), first, Securities
proposed to be registered by the Company, and second, Registrable Securities of
the Stockholders who have requested registration of their Registrable Securities
pursuant to Section 6(b), pro rata on the basis of the aggregate number of such
Registrable Securities proposed to be registered by such Stockholders.
Notwithstanding the foregoing, if the managing underwriters or, if the
registration is not an underwritten registration, the Company’s investment
bankers, advise the Company that in their opinion, the inclusion in a Demand
Registration or a Piggyback Registration of Registrable Securities held by the
Management Stockholders will have a material adverse effect on the offering,
then to the extent a greater reduction in the participation by Management
Stockholders is approved in writing by at least two Senior Officers, the Company
may reduce such Management Stockholder participation in such relatively greater
proportion.
(e)    Notwithstanding the foregoing, if at any time after giving written notice
to the Stockholders of its intention to register any shares of Company Common
Stock pursuant to Section 6(b) (other than Demand Registrations) and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine in accordance with the provisions of
this Agreement not to register such securities, the Company may, at its
election, give written notice of such determination to each Stockholder and
thereupon shall be relieved of its obligation to register Registrable Securities
as part of such terminated registration (but not from its obligation to pay
expenses in connection therewith as provided in Section 6(c) above). Similarly,
notwithstanding the foregoing, if at any time after giving written notice to the
Company of its Registration Request pursuant to Section 6(a) and prior to the
effective date of the registration statement filed in connection with such
registration, the applicable Carlyle Stockholders shall determine in accordance
with the provisions of this Agreement not to register such securities, the
applicable Carlyle Stockholders may, at their election, give written notice of
such determination to the Company (which, in turn shall give written notice to
each Individual Stockholder) and thereupon the applicable Carlyle Stockholders
and the Company shall be relieved of their respective obligations to register
Registrable Securities as part of such terminated registration (but the Company
shall not be relieved from its obligation to pay expenses in connection
therewith as provided in Section 6(c)). If a registration pursuant to this
Section 6 involves an underwritten public offering or Individual Stockholder
requests to be included in such registration, such Individual Stockholder may
elect, in writing prior to the effective date of the registration statement
filed in connection with such registration, not to participate in such
registration.
(f)    Except as part of the applicable registered offering, each Stockholder
agrees not to sell or offer for public sale or distribution, including pursuant
to Rule 144, any of such Stockholder’s Registrable Securities within fifteen
(15) days prior to or one-hundred and eighty (180) days (or such shorter or
longer period as determined by the underwriters and the Company to be
appropriate) after the effective date of any registration (other than a Special
Registration) with respect to which registration rights are available pursuant
to this Section 6; provided that the foregoing restriction shall not apply to
any of such Stockholder’s Registrable Securities if the registration is effected
by means of an automatically effective shelf registration statement.
(g)    The procedures to be used by the Company in effecting the registration of
any Registrable Securities pursuant to this Section 6 and the rights of any
holder of Registrable Securities shall be those customary for demand
registrations and piggyback registrations and shall be subject to (i) without
limitation of such Stockholder’s obligations under Section 6(a) or Section 6(b),
the Company’s right to request customary undertakings on the part of the sellers
of any Registrable Securities with respect to holdbacks and the furnishing of
such information for inclusion in any Registration Statement to be used in
connection with such sale as is customarily provided by selling stockholders,
and (ii) in connection with any underwritten offering which includes Registrable
Securities held by any Stockholder to be registered pursuant to this Section 6,
the execution by such Stockholder of a customary underwriting agreement with the
underwriters for such offering.
Section 7.
Indemnification.

(a)    The Company agrees to indemnify, to the extent permitted by law, each
Stockholder participating in a registration pursuant to this Agreement, the
officers and directors of such Stockholder and each Person that controls such
Stockholder (within the meaning of the Securities Act) against any and all
losses, claims, damages, liabilities and expenses, including, without
limitation, all reasonable legal fees, incurred in connection therewith, arising
out of, based upon or resulting from (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement, prospectus
or preliminary prospectus, or any amendment thereof or supplement thereto,
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statement therein not misleading in light of
the circumstances then existing or (iii) any violation or alleged violation by
the Company of any federal, state, foreign or common law rule or regulation
applicable to the Company and relating to action required of or inaction by the
Company in connection with any such registration, except, in each case, insofar
as it is judicially determined that the liability resulted from information
furnished in writing to the Company by such Stockholder and stated by the
Stockholder to be used therein or, in the case of an underwritten offering only,
from such Stockholder’s failure to deliver a copy of the registration statement,
prospectus or preliminary prospectus or any amendments thereof or supplements
thereto.
(b)    Each Stockholder participating in a registration pursuant to this
Agreement agrees to indemnify, to the extent permitted by law, the Company, its
directors and officers and each Person that controls (within the meaning of the
Securities Act) the Company against any and all losses, claims, damages,
liabilities and expenses, including, without limitation, all reasonable legal
fees, incurred in connection therewith, arising out of, based upon or resulting
from (i) any untrue statement or alleged untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus,
or any amendment thereof or supplement thereto, or (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing, but only to the extent that such untrue statement is contained in or
(as to the matters set forth in such information or affidavit) such omission is
omitted from any information or affidavit furnished to the Company in writing by
such Stockholder and stated to be expressly for use therein; provided, that such
Stockholder’s obligations hereunder shall be limited to an amount equal to the
proceeds to such Stockholder of the Registrable Securities sold pursuant to such
registration statement.
(c)    In connection with an underwritten offering, the Company and each
Stockholder participating in the related registration will indemnify the
underwriter(s), their officers and directors and each Person who controls such
underwriter(s) (within the meaning of the Securities Act) to the same extent as
provided in this Section 7.
(d)    Any Person entitled to indemnification under this Section 7 shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
(e)    The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.
(f)    If the indemnification provided for in this Section 7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
will contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relevant
fault of the indemnifying party and the indemnified party will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties' relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount any Stockholder will be obligated to contribute pursuant to this
Section 7(f) will be limited to an amount equal to the proceeds to such
Stockholder of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute (less the aggregate
amount of any damages which the Stockholder has otherwise been required to pay
in respect of such loss, claim, damage, liability or action or any substantially
similar loss, claim, damage, liability or action arising from the sale of such
Registrable Securities).
Section 8.
Rights to Repurchase Securities held by Management Stockholders.

(a)    During the period beginning on the date of a Termination of Service of a
Management Stockholder, and ending on the date nine (9) months following the
later of (i) the date of such Termination of Service, (ii) the date of the
exercise of any vested Company Options held by such Management Stockholder and
(iii) the date that the Company becomes aware that a Management Stockholder has
since the date of this Agreement engaged in or is engaging in Competitive
Activity, the Company shall have the option to repurchase the Securities issued
pursuant to the Equity Incentive Plan (or any similar equity-based plans
approved by the Board, other than the Company Rollover Stock Plan (which
contains provisions applicable to the Securities to which it relates)) held by
such terminated Management Stockholder and/or his Related Trusts and Permitted
Transferees (collectively, the “Management Securities Call Right”). The
Management Securities Call Right may be exercised more than once. The Management
Securities Call Right shall be exercised by written notice (the “Management
Securities Call Notice”) to such Management Stockholder given in accordance with
Section 16(f) below on or prior to the last day on which the Management
Securities Call Right may be exercised by the Company. Notwithstanding the
foregoing, the Company does not intend to exercise its Management Securities
Call Right with respect to any Security unless the Security has been held by the
Management Stockholder (and/or his or her Related Trusts or Permitted
Transferees) for at least six months.
(b)    The purchase price payable for such Securities held by such Management
Stockholder by the Company upon exercise of the Management Securities Call Right
(the “Management Securities Purchase Price”) shall be as follows:
(i)    If the Management Stockholder’s employment is terminated by the Company
for Cause, the purchase price for any Securities shall equal the lower of (A)
(1) until the date that is five years after the initial grant of the award (as
defined in the Equity Incentive Plan or any similar equity-based plan) pursuant
to which the securities were issued, 90% of the Fair Market Value of such
Securities as of the date of the Management Securities Call Notice (the
“Repurchase Date”) and (2) thereafter, the Fair Market Value, as of the
Repurchase Date and (B) the aggregate cash price paid for such Securities, if
any, by such Management Stockholder.
(ii)    If the Management Stockholder’s employment is terminated by the Company
without Cause, by reason of such Management Stockholder’s death, or Disability,
or in a Company Approved Termination, the purchase price for any Securities
shall equal the Fair Market Value of such Securities as of the Repurchase Date.
(iii)    If the Management Stockholder’s employment terminates for any other
reason, the purchase price for any Securities shall equal the Fair Market Value,
as of the Repurchase Date.
(iv)    If the Management Stockholder’s employment terminates or the Management
Stockholder engages in Competitive Activity following a transfer of Foreclosed
Securities by such Management Stockholder, any such Foreclosed Securities shall
be subject to the Management Securities Call Right provided in this Section 8
and, if any such Foreclosed Securities were purchased pursuant to Section 2 at a
price in excess of the price that would be payable upon exercise of the
Management Securities Call Right with respect to such Foreclosed Securities
pursuant to this Section 8, then any purchase price payable upon the exercise of
the Management Securities Call Right shall be reduced (but not below zero) by
the excess of the purchase price paid by the Company for the Foreclosed
Securities pursuant to Section 2 over the price that would have otherwise been
payable for the purchase of such Foreclosed Securities pursuant to this Section
8.
If and to the extent the Company exercises its right to repurchase any such
Securities pursuant to this Section 8, any such Management Stockholder shall be
obligated to sell such Securities to the Company.
(c)    The repurchase of Securities pursuant to the exercise of the Management
Securities Call Right shall take place on a date specified by the Company, but
in no event later than sixty (60) days following the date of the exercise of
such Management Securities Call Right or, if later, within ten (10) days
following the receipt by the Company of all necessary governmental approvals. On
such date, such Management Stockholder shall transfer the Securities subject to
the Management Securities Call Notice to the Company, free and clear of all
liens and encumbrances, by delivering to the Company the certificates or other
documents representing the Securities to be purchased, duly endorsed for
transfer to the Company or accompanied by a stock power duly executed in blank,
in each case reasonably acceptable to the Company, and the Company shall pay to
such Management Stockholder the Management Securities Purchase Price in cash or
by bank or cashier’s check.
(d)    Notwithstanding any other provision of this Section 8, the Company shall
not be permitted or obligated to make any payment with respect to a repurchase
of any Securities from a Management Stockholder if (i) such repurchase (or the
payment of a dividend by a Subsidiary to the Company to fund such repurchase)
would result in a violation of the terms or provisions of, or result in a
default or an event of default under any guaranty, financing or security
agreement or document entered into by the Company or any Subsidiary from time to
time (the “Financing Agreements”), (ii) such repurchase would violate any of the
terms or provisions of the certificate of incorporation of the Company or
(iii) the Company has no funds legally available to make such payment under the
General Corporation Law of the State of Delaware (each such event in clause (i),
(ii) or (iii), a “Repurchase Disability”); provided, that (x) the Company shall
notify in writing the Management Stockholder with respect to whom the repurchase
right has been exercised (a “Disability Notice”) and (y) the Disability Notice
shall specify the nature of the Repurchase Disability. If a repurchase by the
Company otherwise permitted under this Section 8 is prevented by a Repurchase
Disability: (i) the purchase and payment of the applicable purchase price shall
be postponed and will take place at the first opportunity thereafter when the
Company has funds legally available to make such payment and when such payment
will not result in any default, event of default or violation under any of the
Financing Agreements or in a violation of any term or provision of the
certificate of incorporation of the Company, (ii) such repurchase obligation
shall rank against other similar repurchase obligations with respect to
Securities according to priority in time of the termination date giving rise to
such repurchase (provided that any repurchase commitment arising from a
termination of employment because of Disability or death shall have priority
over any other repurchase obligation) and (iii) the applicable purchase price
(except in the case of a termination for Cause) shall be either, in the
Company’s discretion, as determined on the date the Company exercises its
repurchase right, (i) increased by an amount equal to interest on such purchase
price for the period during which payment is delayed at the market interest rate
determined by the Company or (ii) the Fair Market Value of the Securities as of
the date that the Repurchase Disability ceases to be applicable; provided,
however, that if the Company has not repurchased Securities pursuant to this
Section 8 within four years following the delivery of a Disability Notice, the
Company shall thereafter have no right or obligation to repurchase such
Securities.
(e)    If a Management Stockholder’s employment with the Company is terminated
other than (x) by the Company without Cause, (y) by reason of the Management
Stockholder’s death or Disability or (z) in a Company Approved Termination, the
Company shall have the option, for so long as it has a Management Securities
Call Right with respect to such Management Stockholder, either in lieu of
exercising such Management Securities Call Right or upon or following such
exercise if a Repurchase Disability has occurred and is continuing, (i) to
convert such Management Stockholder’s Company Common Stock to Company Non-Voting
Common Stock and (ii) to purchase each share of Company Special Voting Stock
held by such Management Stockholder from such Management Stockholder for a
purchase price equal to par value of such share. The Company’s rights under this
Section 8(e) shall be exercised by written notice to such Management Stockholder
given in accordance with Section 16(f ) on or prior to the last day on which the
Management Securities Call right may be exercised by the Company.
(f)    No Stockholder shall have any rights against the Company because of the
Company’s election to waive, in its sole discretion, any of the Company’s rights
with respect to the repurchase or conversion provisions set forth in this
Section 8.
(g)    For the avoidance of doubt, the provisions set forth in this Section 8
shall be applicable, mutatis mutandis, to any Securities held by a Management
Stockholder that is a Related Trust upon the Termination of Service of any
Related Individual or upon any Related Individual’s engagement in a Competitive
Activity, as applicable.
Section 9.
Rights to Repurchase Securities held by Other Stockholders

(a)    During the period beginning on the date that the Company becomes aware
that an Other Stockholder has since the date of this Agreement engaged in or is
engaging in Direct Competitive Activity and ending on the date nine (9) months
following such date, the Company shall have the option to repurchase the
Securities held by such Other Stockholder and/or his Related Trusts and
Permitted Transferees (collectively, the “Other Stockholder Securities Call
Right”). The Other Stockholder Securities Call Right may be exercised more than
once. The Other Stockholder Securities Call Right shall be exercised by written
notice (the “Other Stockholder Securities Call Notice”) to such Other
Stockholder given in accordance with Section 16(f) below on or prior to the last
day on which the Other Stockholder Securities Call Right may be exercised by the
Company. For purposes of this Section 9, “Direct Competitive Activity” means
being employed full-time, being employed part-time under an arrangement that
requires 25% of the Other Stockholder’s professional time in any 12-month
period, or providing services as a consultant or independent contractor under an
arrangement that requires more than 25% of the Other Stockholder’s professional
time in any 12-month period, in any such case by or to one of the foregoing
Persons or divisions: (i) Electronic Data Services Corporation, Jacobs
Engineering Group, Science Applications International Corporation, BearingPoint,
Inc., Accenture Ltd., CACI International Inc., ManTech International
Corporation, Stanley Associates, Inc., VSE Corporation, SRA International, Inc.,
Deloitte Consulting LLP, ARINC Incorporated, Computer Sciences Corporation,
Scitor Corporation, SRI International, Alion Science and Technology, MTC
Technologies Inc., SI International, SPARTA, Inc., or Wyle Laboratories, Inc.,
or (ii) the U.S. government services divisions of BAE Systems, The Boeing
Company, General Dynamics, Harris Corp., IBM, L3 Communications, Lockheed
Martin, Raytheon or Northrop Grumman; provided, however, that “Direct
Competitive Activity” will not include any activity engaged in as an employee of
or consultant to Booz & Company Inc., a Delaware corporation and a wholly owned
subsidiary of the Company (“Newco”), to the extent Newco was permitted to engage
in such activity under the Spin Off Agreement, dated as of May 15, 2008, by and
between the Company and Newco, Booz & Company Intermediate I Inc., a Delaware
corporation and a wholly owned subsidiary of Newco (“Newco 2”), and Booz &
Company Intermediate II Inc., a Delaware corporation and a wholly owned
subsidiary of Newco 2. Notwithstanding the foregoing, the Company does not
intend to exercise its Other Stockholder Securities Call Right with respect to
any Security unless the Security has been held by the Other Stockholder (and/or
his or her Related Trusts or Permitted Transferees) for at least six months.
(b)    The purchase price payable by the Company for the Securities held by such
Other Stockholder upon exercise of the Other Stockholder Securities Call Right
(the “Other Stockholder Securities Purchase Price”) shall equal (i) until the
third anniversary of the date of this Agreement, the lesser of (A) the Fair
Market Value of the Securities subject to the Other Stockholder Securities Call
Right on the date of the Other Stockholder Securities Call Notice and (B) $100
per share and (ii) after the third anniversary of the date of this Agreement,
the Fair Market Value of the Securities subject to the Other Stockholder
Securities Call Right on the date of the Other Stockholder Securities Call
Notice.
(c)    The repurchase of Securities pursuant to the exercise of the Other
Stockholder Securities Call Right shall take place on a date specified by the
Company, but in no event later than sixty (60) days following the date of the
exercise of such Other Stockholder Securities Call Right or, if later, within
ten (10) days following the receipt by the Company of all necessary governmental
approvals. On such date, such Other Stockholder shall transfer the Securities
subject to the Other Stockholder Securities Call Notice to the Company, free and
clear of all liens and encumbrances, by delivering to the Company the
certificates or other documents representing the Securities to be purchased,
duly endorsed for transfer to the Company or accompanied by a stock power duly
executed in blank, in each case reasonably acceptable to the Company, and the
Company shall pay to such Other Stockholder the Other Stockholder Securities
Purchase Price in cash or by bank or cashier’s check.
(d)    Notwithstanding any other provision of this Section 9, the Company shall
not be permitted or obligated to make any payment with respect to a repurchase
of any Securities from an Other Stockholder if there exists any Repurchase
Disability; provided, that the Company shall provide the Other Stockholder with
respect to whom the repurchase right has been exercised with a Disability Notice
specifying the nature of the Repurchase Disability. If a repurchase by the
Company otherwise permitted under this Section 9 is prevented by a Repurchase
Disability: (i) the purchase and payment of the applicable purchase price shall
be postponed and will take place at the first opportunity thereafter when the
Company has funds legally available to make such payment and when such payment
will not result in any default, event of default or violation under any of the
Financing Agreements or in a violation of any term or provision of the
certificate of incorporation of the Company, (ii) such repurchase obligation
shall rank against other similar repurchase obligations with respect to
Securities according to priority in time of the termination date giving rise to
such repurchase and (iii) the applicable purchase price shall be increased by an
amount equal to interest on such purchase price for the period during which
payment is delayed at either, at the Company’s discretion, as determined on the
date the Company exercises its repurchase right, (i) the applicable federal rate
or (ii) the market rate of interest determined by the Company; provided,
however, that if the Company has not repurchased Securities pursuant to this
Section 9 within four years following the delivery of a Disability Notice, the
Company shall thereafter have no right or obligation to repurchase such
Securities.
(e)    No Stockholder shall have any rights against the Company because of the
Company’s election to waive, in its sole discretion, any of the Company’s rights
with respect to the repurchase provisions set forth in this Section 9.
(f)    For the avoidance of doubt, the provision set forth of this Section 9
shall be applicable, mutatis mutandis, to any Securities held by an Other
Stockholder that is a Related Trust upon the engagement of any Related
Individual in Direct Competitive Activity.
Section 10.
[Reserved].

Section 11.
Conversion of Company Non Voting Common Stock and Company Restricted Common
Stock; Repurchase of Company Special Voting Stock.

In the event of any sale of Securities that, but for Section 5(f) of the
Company’s certificate of incorporation, would be shares of Company Non-Voting
Common Stock or Company Restricted Common Stock, as the case may be, pursuant to
(i) the exercise of Bring-Along Rights by the Carlyle Stockholders pursuant to
Section 4 above, (ii) clause (a) of Section 2 above, or (iii) Section 6 above,
such shares of Company Non-Voting Stock or Company Restricted Common Stock, as
the case may be, shall, effective upon the consummation of such sale, be
converted into shares of Company Common Stock pursuant to Section 5(f) of the
Company’s certificate of incorporation. In the event that any Management
Stockholder (x) sells a Company Option to a Third Party Purchaser pursuant to
this Agreement or (y) Transfers or has Transferred Company Non-Voting Common
Stock to a Permitted Transferee, in each case, without a Transfer of the related
share of Company Special Voting Stock, if any (which related share, in the case
of clause (y), was purchased by such Management Stockholder pursuant to Section
5), then the Company shall promptly purchase from such Management Stockholder
(and, if applicable, any Permitted Transferee and/or Related Trust of such
Management Stockholder), and such Management Stockholder (and, if applicable,
any Permitted Transferee and/or Related Trust of such Management Stockholder)
shall sell to the Company, such share of Company Special Voting Stock, at par
value, in the case of clause (x), promptly following such sale to a Third Party
Purchaser and in the case of clause (y), concurrently with any conversion of
such Non-Voting Common Stock to Company Common Stock.
Section 12.
Section 280G Payments

(a)    Except as otherwise provided in Section 12(b) below, in the event that it
shall be determined that any right to receive an award, payment, deemed payment
or other benefit or deemed benefit under any plan, arrangement or agreement
(including, without limitation, the acceleration of the vesting and/or
exercisability of an equity or other award and taking into account the effect of
this Section 12) to or for the benefit of a Management Stockholder (the
“Payments”), would, in whole or part when aggregated with any other right,
payment or benefit to or for the Management Stockholder under all other
agreements or benefit plans of the Company, constitute “parachute payments” made
in connection with a “change in ownership or control” of a corporation, within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), which could reasonably be expected to result in the imposition of
an excise tax on the Management Stockholder under Section 4999 of the Code or in
the loss of any income tax deductions by the Company or the Person making such
Payment under Section 280G of the Code if the value of any such “parachute
payments” constitutes “excess parachute payments,” within the meaning of Section
280G of the Code, then, to the extent necessary to make the Payments deductible
and not subject to excise taxes to the maximum extent possible (but only to such
extent and after taking into account any reduction in the Payments relating to
Section 280G of the Code under any other plan, arrangement or agreement), the
Payments shall not become exercisable, vested or payable. For purposes of
determining whether any of the Payments would not be deductible as a result of
Section 280G of the Code or would be subject to an excise tax under Section 4999
of the Code and the amount of such disallowed deduction or excise tax, all
Payments will be treated as “parachute payments” within the meaning of Section
280G of the Code, and all “parachute payments” in excess of the “base amount”
(as defined under Section 280G(b)(3) of the Code) shall be treated as
nondeductible and subject to the excise tax, unless and except to the extent
that in the opinion of a nationally recognized accounting firm selected by the
Company (the “Accountants”), such Payments (in whole or in part) either do not
constitute “parachute payments,” including by reason of Section 280G(b)(4) of
the Code, or are otherwise not subject to disallowance as a deduction or not
subject to the excise tax. All determinations required to be made under this
Section 12(a), including whether and which of the Payments are required to be
reduced, the amount of such reduction and the assumptions to be utilized in
arriving at such determinations, shall be made by the Accountants, provided,
however, that such determinations shall be based upon “substantial authority”
within the meaning of Section 6662 of the Code.
(b)    Notwithstanding any other provision of this Agreement, the provisions of
Section 12(a) above shall not apply to reduce the Payments if (i) the Payments
that would otherwise be nondeductible under Section 280G of the Code or subject
to an excise tax under Section 4999 of the Code are disclosed to and approved by
the Stockholders in accordance with Section 280G(b)(5)(B) of the Code and the
regulation codified at 26 C.F.R. § 1.280G-1 (the “280G Regulations”), (ii)
immediately before the change in ownership or control the Company does not meet
the requirements of Section 280G(b)(5)(A)(ii)(I) and the 280G Regulations, (iii)
the Company fails to comply with Section 12(c) or (iv) prior to the earlier of
(A) the applicable change in ownership or control and (B) the stockholder
meeting called by the Company pursuant to Section 12(c), the Unaffiliated
Directors, acting at the request of either Executive Director and taking into
account all relevant considerations, including the rights of the Management
Stockholders, determines that the provisions of Section 12(a) shall not apply to
such Payments.
(c)    The Company shall use its commercially reasonable best efforts to prepare
and deliver to the Stockholders the disclosure required by Section 280G(b)(5)(B)
of the Code with respect to the Payments and to obtain the approval of the
Stockholders in accordance with to Section 12(b) above prior to the applicable
change in ownership or control.
Section 13.
Termination.

Subject to the ability to terminate specific provisions of this Agreement set
forth in Section 16(k), this Agreement, and the respective rights and
obligations of the Parties, shall terminate upon the earliest of
(a) the consummation of a Company Sale and
(b) such time as more than 60% of the Securities have been sold to the public
pursuant to an effective registration statement (other than a sale by the
Company pursuant to a registration statement on Form S-8) or in accordance with
Rule 144 or another exemption from registration.
Notwithstanding any provision of this Section 13 to the contrary, Section
1(b)-(f), Section 6 (to the extent that such Section provides for rights and
obligations of the Carlyle Stockholders and the Company), Section 7, Section
16(a)-(l) and Section 16(n) (the foregoing provisions, collectively, the
“Continuing Provisions”) and Section 14 (to the extent necessary to facilitate
the operation of any of the Continuing Provisions), and the respective rights
and obligations of the Parties under the Continuing Provisions, shall terminate
upon the earliest of (a) the consummation of a Company Sale and (b) such time as
the Carlyle Stockholders in the aggregate hold less than five percent (5%) of
the outstanding shares of Company Common Stock.
Section 14.
Certain Definitions.

(a)    As used in this Agreement, the following terms shall have the meanings
set forth below.
“Administrator” means the Board or any Committee appointed by the Board to
administer the Equity Incentive Plan, as such plan may be modified or
supplemented from time to time by the Board.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control” (and its derivatives) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether by contract,
through the ownership of voting securities, as trustee or executor, or
otherwise.
“Aggregate Quantity of Securities” means, with reference to Securities owned by
any Person at any time or Securities outstanding at any time for purposes of any
computation hereunder, the number of shares of Company Common Stock, Company
Restricted Common Stock and Company Non-Voting Common Stock issued and
outstanding and held by such Person or all Persons, as the case may be, plus the
number of shares of Company Common Stock issuable upon exercise, exchange or
conversion of Company Options held by such Person or all Persons, as the case
may be, excluding any Company Options issued under the Equity Incentive Plan
which are not vested at such time. Further, the phrase “number of Securities”
held by any Person or group of Persons or to be Transferred shall mean the
number of shares of Company Common Stock, Company Restricted Common Stock and
Company Non-Voting Common Stock held by such Person or group of Persons or to be
Transferred, plus the number of shares of Company Common Stock issuable upon
exercise, exchange or conversion of Company Options held by such Person or group
of Persons (other than Company Options that have an exercise, exchange or
conversion price per share greater than the price per share to be paid by the
applicable Third Party Purchaser(s)).
“Business Day” means a day except a Saturday, a Sunday or other day on which
banks in the City of New York are authorized or required by federal or state law
to be closed.
“Carlyle Stockholders” means (a) the Initial Carlyle Stockholder and (b) any
Affiliates of the Initial Carlyle Stockholder to which (i) the Initial Carlyle
Stockholder or any other Person transfers Company Common Stock or (ii) the
Company issues Company Common Stock.
“Cause” has the meaning specified in the Equity Incentive Plan.
“Company Approved Termination” means a termination of employment that the
Company (through the members of its senior management), in its sole discretion,
determines to be in the best interest of the Company and the Company’s approval
of such termination as a Company Approved Termination is approved or ratified by
the Board of Directors.
“Company Common Stock” means shares of the Company’s Class A Common Stock, par
value $0.01 per share.
“Company Non-Voting Common Stock” means shares of the Company’s Class B
Non-Voting Common Stock, par value $0.01 per share.
“Company Options” means options, issued in an Exchange or as Merger
Consideration pursuant to the Merger Agreement, or any options issued
thereafter, to purchase shares of Company Common Stock pursuant to an option
agreement and the Company Rollover Stock Plan, the Equity Incentive Plan or any
similar equity-based plans approved by the Board.
“Company Restricted Common Stock” means shares of the Company’s Class C
Restricted Common Stock, par value $0.01 per share.
“Company Rollover Stock Plan” means the Officer’s Rollover Stock Plan of the
Company, as such plan may be modified or supplemented from time to time by the
Board.
“Company Sale” means the consummation of any transaction or series of
transactions (including, without limitation, any merger, recapitalization,
reorganization, sale of stock or other similar transaction) pursuant to which
one or more Persons or group of Persons (other than any Carlyle Stockholder)
acquires (a) Securities possessing the voting power (without taking into account
this Agreement or any other agreement or proxy limiting the voting power of the
holder of such Securities) sufficient to elect a majority of the members of the
Board or the board of directors of the successor to the Company (whether such
transaction is effected by merger, consolidation, recapitalization, sale or
transfer of the Company’s capital stock or otherwise) or (b) all or
substantially all of the assets of the Company and its subsidiaries.
“Company Special Voting Stock” means shares of the Company’s Class E Special
Voting Stock, par value $0.03 per share.
“Competitive Activity” means directly or indirectly, engaging in or providing,
or owning, investing in, managing, joining, operating or controlling, or
participating in the ownership, management, operation or control of or being
connected as a director, officer, employee, partner, member, consultant, or
otherwise with, any business enterprise (whether for profit or not for profit)
which is engaged in the business of providing consulting services, either
management or technical, staff augmentation, or any related services which the
Company or any of its divisions or subsidiaries provides for any U.S.
Governmental Entity or any other business activities that, as of the date of the
officer’s termination of employment, are directly competitive, in any geographic
area in which the Company or any of its divisions or subsidiaries engages in
business activities, with the business activities of the Company or any of its
divisions, subsidiaries or affiliates (including any material business
activities that, to the knowledge of the officer, the Company or any of its
respective divisions, subsidiaries or affiliates were planning to engage in
prior to the officer’s termination of employment as evidenced by reasonably
documented plans and actions and that, to the officer’s knowledge, were still
being actively pursued by the Company as of the date of such termination), in
each case that is not approved in writing by the Administrator; provided,
however, that (i) direct employment as an employee of (and not as a consultant
or advisor to) any U.S. federal, state or local Governmental Entity shall not be
considered a Competitive Activity; (ii) the officer’s acquisition of a passive
stock or equity interest in such a business, which represents not more than five
percent (5%) of the outstanding interest in such business shall not be
considered a Competitive Activity; and (iii) employment by a competitor shall
not be considered a Competitive Activity if (and only if) (A) the competitor has
more than one discrete business unit and, at the time of the officer’s
employment with the competitor, the businesses of the competitor that do not
compete with the Company and its Subsidiaries are responsible for 75% or more of
the revenue of such competitor; (B) the officer’s duties relate solely to one or
more business units that do not compete directly or indirectly with the Company
or any of its Subsidiaries; (C) the officer is not providing any services or
charged with any duties (including reporting duties) with respect to the
business unit that is in competition with the Company or any of its
Subsidiaries; and (D) if requested by the Company, the officer certifies in
writing to the Company within thirty (30) days of receipt of such request that
the position satisfies the requirements of this proviso. In the event any court
of competent jurisdiction shall find that any provision hereof relating to
Competitive Activity is not enforceable in accordance with its terms, the court
shall reform such provisions such that the provisions shall be enforceable to
the maximum extent permissible by law.
“Disability” has the meaning specified in the Equity Incentive Plan.
“Equity Incentive Plan” means the Equity Incentive Plan of the Company, as
adopted on or prior to the date hereof, as such plan may be modified or
supplemented from time to time by the Board.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
“Executive Stockholder” means, upon the termination of this Agreement other than
the Continuing Provisions pursuant to Section 13(b) of this Agreement, any
senior executive for so long as such senior executive is a member of the
Leadership Team.
“Fair Market Value” means, as of any date of determination, the fair market
value of any given asset, including, without limitation, the applicable
Securities, as determined by the Board in good faith with reference to the most
recent valuation of the Company Common Stock performed by an independent
valuation consultant or appraiser of nationally recognized standing (which
valuation shall be prepared not less frequently than annually), provided, that
the Fair Market Value of any vested Company Option shall be equal to the Fair
Market Value of a share of Company Common Stock, minus the exercise price of
such Company Option and provided, further, that the Fair Market Value of each
share of Company Special Voting Stock shall be its par value at all times.
“Individual Stockholder” means any Person that is a Party to the Amended and
Restated Agreement other than the Carlyle Stockholders.
“IPO” means an underwritten initial public offering of the Company’s common
stock.
“Leadership Team” means the group of senior executives of the Company with
policy-making functions, as designated by the Chief Executive Officer.
“Management Stockholder” means any Person identified as a “Management
Stockholder” on the signature pages to the Amended and Restated Agreement or the
Original Agreement.
“Other Stockholder” means any Person identified as an “Other Stockholder” on the
signature pages to the Amended and Restated Agreement or the Original Agreement.
“Party” means any of the parties to this Agreement.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, syndicate, trust, association or other entity.
“Proxy and Tag-Along Agreements” has the meaning set forth in the Recitals.
“Registrable Securities” means (a) (i) shares of Company Common Stock held by a
Stockholder, (ii) shares of Company Common Stock issuable upon exercise of any
vested Company Options and (iii) shares of Company Common Stock issuable upon
exchange of shares of Company Non-Voting Common Stock or Company Restricted
Common Stock; and (b) any securities issued or issuable with respect to any of
the foregoing (x) upon any conversion or exchange thereof, (y) by way of stock
dividend or other distribution, stock split or reverse stock split or (z) in
connection with a combination of shares, recapitalization, merger,
consolidation, exchange offer or other reorganization. As to any particular
Registrable Securities, once issued such securities shall cease to be
Registrable Securities when (A) a registration statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such registration
statement, unless such securities are acquired and held by a Stockholder who is
an affiliate (within the meaning of Rule 144) of the Company, (B) such
securities shall have been distributed to the public in reliance upon Rule 144,
(C) such securities shall have been otherwise transferred, new certificates for
such securities not bearing a legend restricting further transfer shall have
been delivered by the Company and subsequent disposition of such securities
shall not require registration or qualification of such securities under the
Securities Act, (D) such securities shall have been acquired by the Company, or
(E) with respect to any such securities acquired by a Stockholder pursuant to
the exemption from the registration requirements of the Securities Act contained
in Rule 701 (or any successor provision) thereunder, at any time after the
period described in Section 2(a), such securities have not at any time during
the last six months been subject to any holdback obligation or other transfer
restriction under Section 2 or Section 6.
“Related Individual” means, for any entity or trust, the natural person who
initially transferred, assigned or otherwise granted to such entity or trust (i)
Securities of the Company or (ii) securities of Booz Allen Hamilton, Inc. that
were exchanged for Securities of the Company.
“Related Trust” means, for any natural person, any trusts or entities to which
such natural person transferred, assigned or otherwise granted (i) Securities of
the Company or (ii) securities of Booz Allen Hamilton, Inc. that were exchanged
for Securities of the Company.
“Rollover Options” means options, issued in an Exchange or as Merger
Consideration pursuant to the Merger Agreement, to purchase shares of Company
Common Stock pursuant to an option agreement and the Company Rollover Stock
Plan.
“Rule 144” means Rule 144 (or any successor provision) under the Securities Act.
“Same Terms and Conditions” means the same price and otherwise on the same terms
and conditions; provided, however, that (a) any price paid for options will be
subject to reduction for the applicable exercise price, (b) the form of
consideration paid may be different so long as (i) the different forms of
consideration have the same Fair Market Value as of the date of approval by the
Board of the applicable definitive agreement and (ii) no Carlyle Stockholder
receives any form of consideration (including with respect to vesting and
exercise provisions and similar restrictions) that the Individual Stockholders
are not entitled to receive in the same proportion, (c) the Carlyle Stockholders
may receive, even if not offered to the Individual Stockholders, rights to
appoint members of the board of directors or similar governing body of the Third
Party Purchaser or any of its Affiliates, or any other governance rights
(including board observer rights), and (d) the Carlyle Stockholders may receive,
even if not offered to Individual Stockholders, rights to Transfer any
Securities received in such transaction not given to Individual Stockholders so
long as the Individual Stockholders are permitted to Transfer their Securities
on a pro rata basis with the Carlyle Stockholders.
“Securities” means (a) (i) shares of Company Common Stock, (ii) shares of
Company Restricted Common Stock, (iii) shares of Company Non-Voting Common
Stock, (iv) shares of Company Special Voting Stock and (v) Company Options; and
(b) any securities issued or issuable with respect to any of the foregoing
(x) upon any conversion or exchange thereof, (y) by way of stock dividend or
other distribution, stock split or reverse stock split or (z) in connection with
a combination of shares, recapitalization, merger, consolidation, exchange offer
or other reorganization.
“Senior Officers” means the Chief Executive Officer, the Chief Financial Officer
or the General Counsel of the Company.
“Service Provider” has the meaning specified in the Equity Incentive Plan.
“Share” means a share of Company Common Stock, Company Non-Voting Common Stock
or Company Restricted Common Stock.
“Special Registration” means the registration of Securities and/or options or
other rights in respect thereof solely on Form S‑4 or S‑8 or any successor form.
“Stockholders” means the Carlyle Stockholders and the Individual Stockholders.
“Termination of Service” means the time when a Management Stockholder ceases to
be a Service Provider for any reason, whether for cause or without cause,
including, but not by way of limitation, a termination by resignation,
discharge, death or retirement, but excluding a termination where there is a
simultaneous reemployment or reengagement by the Company or one of its
subsidiaries.
“Transfer” means any direct or indirect sale, transfer, assignment, conveyance,
pledge, by operation of law or otherwise, or other encumbrance or disposition,
but does not include the sale of any shares of Company Special Voting Stock of
the Company in accordance with the Company Rollover Stock Plan.
“Voting Shares” means shares of Company Common Stock, Company Restricted Common
Stock and Company Special Voting Stock.
(b)    The following terms have the meaning set forth in the Sections set forth
below:
Defined Term    Location of Definition
Accountants    Section 12(a)
Agreement    Preamble
BAH    Recitals
Board    Recitals
Bring-Along Notice    Section 4(b)
Bring-Along Right    Section 4(a)
Buyer    Recitals
Code    Section 12(a)
Company    Preamble
Demand Registration    Section 6(a)
Directors    Section 1(a)
Direct Competitive Activity    Section 9(a)
Disability Notice    Section 8(d)
Executive Directors    Section 1(b)
Financing Agreements    Section 8(d)
Foreclosed Securities    Section 2
Foreclosure Transferee    Section 2
Initial Carlyle Stockholder    Preamble
Lender    Section 2
Management Securities Call Notice    Section 8(a)
Management Securities Call Right    Section 8(a)
Management Securities Purchase Price    Section 8(b)
Merger    Recitals
Merger Agreement    Recitals
Merger Sub    Recitals
Newco    Section 9(a)
Newco 2    Section 9(a)
Other Stockholder Securities Call Notice    Section 9(a)
Other Stockholder Securities Call Right    Section 9(a)
Other Stockholder Securities Purchase Price    Section 9(b)
Payments    Section 12(a)
Permitted Transfer    Section 5(a)
Permitted Transferee    Section 5(a)
Piggyback Registration    Section 6(b)
Registration Request    Section 6(a)
Repurchase Date    Section 8(b)
Repurchase Disability    Section 8(d)
Securities Act    Section 2
Third Party Purchaser    Section 4(a)
Third Party Terms    Section 4(b)
Unaffiliated Directors    Section 1(b)
280G Regulations    Section 12(b)


(c)    Terms used but not defined herein have the meanings ascribed to them in
the Merger Agreement.
Section 15.
Effectiveness.

(a)    This Agreement shall become effective upon the effectiveness of the
registration statement relating to the IPO and shall be null and void with no
force and effect if the IPO is not consummated within 60 days thereafter.
Section 16.
Miscellaneous.

(a)    Legends. Each certificate representing the securities issued by the
Company and held by a Stockholder shall bear the following legends; provided,
that the legend set forth below will be removed promptly from the certificates
evidencing any securities which cease to be Registrable Securities in accordance
with the definition of such term herein, or would cease to be Registrable
Securities upon deliver of unlegended certificates by the Company:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND SAID LAWS OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS THEREOF.”
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE REPURCHASE RIGHTS,
ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN
THE BOOZ ALLEN HAMILTON HOLDING CORPORATION OFFICERS’ ROLLOVER STOCK PLAN AND AN
AMENDED AND RESTATED STOCKHOLDERS AGREEMENT BETWEEN THE ISSUER AND THE
STOCKHOLDERS AND OPTIONHOLDERS OF THE ISSUER, DATED AS OF NOVEMBER 8, 2010. A
COPY OF SUCH PLAN AND AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE ISSUER
TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”
(b)    Successors, Assigns and Transferees. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective legal
representatives, heirs, legatees, successors, and assigns and any other
transferee and shall also apply to any securities acquired by a Stockholder
after the date hereof.
(c)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.
(d)    Specific Performance; Submission to Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in federal and
state courts located in Wilmington, Delaware, this being in addition to any
other remedy to which such party is entitled at law or in equity. In addition,
each of the Parties hereto (i) consents to submit itself to the personal
jurisdiction of the federal and state courts located in Wilmington, Delaware in
the event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement; (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from such
court, (iii) agrees that it will not bring any action relating to this Agreement
or any of the transactions contemplated by this Agreement in any court other
than the federal or state courts located in Wilmington, Delaware, and (iv) to
the fullest extent permitted by Law, consents to service being made through the
notice procedures set forth in Section 16(f). Each party hereto hereby agrees
that, to the fullest extent permitted by Law, service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 16(f) shall be effective service of process for any suit or
proceeding in connection with this Agreement or the transactions contemplated
hereby.
(e)    Interpretation. The headings of the Sections contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
Parties and shall not affect the meaning or interpretation of this Agreement.
The words “this Agreement”, “herein”, “hereunder”, “hereof”, “hereby”, or other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision hereof. Unless the context
requires otherwise, pronouns in the masculine, feminine and neuter genders shall
be construed to include any other gender, and words in the singular form shall
be construed to include the plural and vice versa.
(f)    Notices. All notices and other communications provided for or permitted
hereunder shall be in writing and shall be deemed to have been duly given and
received when delivered by overnight courier or hand delivery, when sent by
telecopy, or five (5) days after mailing if sent by registered or certified mail
(return receipt requested) postage prepaid, to the Parties at the following
addresses (or at such other address for any Party as shall be specified by like
notices).
(i)
If to any Carlyle Stockholder, addressed to such Carlyle Stockholder, c/o The
Carlyle Group, at:

1001 Pennsylvania Avenue, N.W.
Washington, DC 20004
Attention: Ian Fujiyama
Facsimile: (202) 347-9250
With a copy to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:    Jeffrey J. Rosen
Facsimile:    (212) 909-6836
And a copy to:
Booz Allen Hamilton Inc.
8283 Greensboro Drive
McLean, Virginia 22012
Attention: Law Department
Facsimile: (703) 902-3580
(ii)
If to any Individual Stockholder, to the address set forth on such Stockholder’s
signature page hereto.

With a copy to:
Booz Allen Hamilton Inc.
8283 Greensboro Drive
McLean, Virginia 22012
Attention: Law Department
Facsimile: (703) 902-3580
(iii)
If to the Company:

Booz Allen Hamilton Inc.
8283 Greensboro Drive
McLean, Virginia 22012
Attention: Law Department
Facsimile: (703) 902-3580
With a copy to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:    Jeffrey J. Rosen
Facsimile:    (212) 909-6836
And a copy to:
c/o The Carlyle Group
1001 Pennsylvania Avenue, N.W.
Washington, DC 20004
Attention: Ian Fujiyama
Facsimile: (202) 347-9250
(g)    Recapitalization, Exchange, Etc. Affecting the Company’s Capital Stock.
The provisions of this Agreement shall apply, to the full extent set forth
herein, with respect to any and all Securities and all of the shares of capital
stock of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets, or otherwise) that may be issued in
respect of, in exchange for, or in substitution of such Securities, and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations, and the like occurring after the date hereof.
(h)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to constitute one and the same agreement. Any facsimile copies hereof
or signature thereon shall, for all purposes, be deemed originals.
(i)    Attorney’s Fees. In any action or proceeding brought to enforce any
provision of this Agreement, the successful Party shall be entitled to recover
reasonable attorney’s fees and expenses in addition to any other available
remedy.
(j)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality, and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby.
(k)    Amendment. The provisions of each Section of this Agreement (including
any defined terms to the extent such defined terms are used in any Section) may
be amended or terminated and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only as follows:
(i)    with respect to any amendments, terminations or waivers relating to the
provisions of Section 1, Section 3, Section 4, or Section 16(m), by the written
consent of the Company (approved by the Board), the Carlyle Stockholders and the
Executive Stockholders holding a majority of the Securities held by the
Executive Stockholders;
(ii)    with respect to any waivers of the provisions of Section 2 or Section 5
or any amendments or terminations thereof of generally applicability, by the
written consent of the Company (approved by the Board); provided that any such
amendment or termination of such Sections that would have the effect of imposing
additional restrictions on the ability of the Individual Stockholders to
Transfer Securities thereunder shall require the written consent of the
Individual Stockholders holding a majority of the Securities held by the
Individual Stockholders;
(iii)    with respect to any amendments, terminations or waivers relating to the
provisions of Section 8, by the written consent of the Company (approved by the
Board), the Carlyle Stockholders and the Management Stockholders holding a
majority of the Securities held by the Management Stockholders;
(iv)    with respect to any amendments, terminations or waivers relating to the
provisions of Section 9, by the written consent of the Company (approved by the
Board), the Carlyle Stockholders and the Other Stockholders holding a majority
of the Securities held by the Other Stockholders;
(v)    with respect to any amendments, terminations or waivers relating to the
provisions of Section 11, by the written consent of the Company (approved by the
Board); and
(vi)    with respect to any amendments, terminations or waivers relating to the
provisions of Section 6, Section 7, Section 10, Section 11, Section 12, Section
13, Section 14 (except as otherwise provided herein), Section 15 or Section 16
(other than subsection (m)), by the written consent of the Company (approved by
the Board) and the Carlyle Stockholders; provided that if such amendment,
termination or waiver by its terms would materially and adversely affect the
rights or obligations of the Individual Stockholders as compared to the Carlyle
Stockholders, then such amendment, termination or waiver shall require the
consent of the Individual Stockholders holding a majority of the Securities held
by Individual Stockholders.
In addition to the foregoing, (x) if any such amendment, termination or waiver
would by its terms materially and adversely affect the rights or obligations of
a particular Stockholder in a manner materially different from or
disproportionate to other similarly situated Stockholders, then such amendment,
termination or waiver shall require such Stockholder’s prior written consent and
(y) if any such amendment, termination or waiver would materially and adversely
affect the rights or obligations of the Individual Stockholders and either (I)
would in doing so adversely affect the Other Stockholders in a manner materially
different from or disproportionate to, the Management Stockholders, or (II) is
being made in connection with, or pursuant to a transaction associated with, the
payment or grant to the Management Stockholders of a material amount of new or
additional cash, property or other valuable rights (other than reasonable
compensation arrangements for officers entered into in connection with any
public offering) which are not being paid or granted to the Other Stockholders,
then such amendment, termination or waiver shall require the prior written
consent of Other Stockholders holding a majority of the Securities held by Other
Stockholders. Any amendment, termination or waiver effected in accordance with
this Section 16(k) shall be binding upon the Company, the Carlyle Stockholders
and their successors and assigns and the Individual Stockholders and their
successors and assigns. At any time hereafter, additional Stockholders may be
made Parties hereto by (x) executing a signature page in the form attached as
Exhibit A hereto, which signature page shall be countersigned by the Company and
shall be attached to this Agreement and become a part hereof without any further
action of any other Party hereto and (y) if such Stockholder is a resident of a
state with a community or marital property system, by causing the spouse of such
Stockholder to execute a spousal waiver in the form attached as Exhibit B.
(l)    Tax Withholding. The Company shall be entitled to require payment in cash
or deduction from other compensation payable to any Stockholder of any sums
required by federal, state, or local tax law to be withheld with respect to the
issuance, vesting, exercise, repurchase, or cancellation of any Share or any
option to purchase Securities.
(m)    Appointment of Proxy. Each Executive Stockholder hereby appoints Explorer
Coinvest LLC as his true and lawful proxy and attorney-in-fact, with full power
of substitution, to vote all of such Executive Stockholder’s Voting Shares (i)
for the election and removal of Directors and for all other matters provided for
in Section 1 (other than Sections 1(g) and 1(h)) and (ii) for all matters set
forth in Section 4(e); provided that such proxy shall not include the power to
vote in any meeting or other process chosen by the Executive Stockholders to
select designees as contemplated by Section 1(b). The proxies and powers granted
pursuant to this Section 16(m) are coupled with an interest and are given to
secure the performance of this Agreement. Such proxies and powers are
irrevocable and binding upon the Executive Stockholders and the successors,
assigns, representatives and executors thereof until the termination of this
Agreement and shall revoke any and all prior proxies granted by the Executive
Stockholder with respect to such Executive Stockholder’s Voting Shares (other
than any prior proxies granted to Explorer Coinvest LLC pursuant to a Proxy and
Tag-Along Agreement).
(n)    Entire Agreement. This Agreement (including any and all exhibits,
schedules and other instruments contemplated thereby) constitute the entire
agreement of the Parties with respect to the subject matter hereof.
[remainder of page intentionally left blank.]


IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




BOOZ ALLEN HAMILTON HOLDING CORPORATION






By:
/s/ Nancy J. Laben    
Name: Nancy J. Laben

Title: Executive Vice President and General Counsel
EXPLORER COINVEST LLC


By: Explorer Manager, L.L.C., its manager




By: /s/ Jeremy W. Anderson    
Name: Jeremy W. Anderson
Title: Authorized Person
EXECUTIVE STOCKHOLDERS




/s/ Horacio D. Rozanski____________
Horacio D. Rozanski


/s/ Kevin L. Cook ________________
Kevin L. Cook


/s/ Karen M. Dahut_______________
Karen M. Dahut


/s/ Lloyd Howell, Jr.______________
Lloyd Howell, Jr.


/s/ Joseph Logue_________________
Joseph Logue


/s/ John D. Mayer________________
John D. Mayer


/s/ Nancy J. Laben________________
Nancy J. Laben


/s/ Elizabeth M. Thompson_________
Elizabeth M. Thompson


/s/ Joseph M. Mahaffee____________
Joseph M. Mahaffee




EXHIBIT A-1
SIGNATURE PAGE
TO
STOCKHOLDERS AGREEMENT
By execution of this signature page, ______________________________ hereby
agrees to become a Party to, to become a Management Stockholder under, and to be
bound by the obligations of, and receive the benefits of, that certain
Stockholders Agreement, dated as of ______________, by and among Booz Allen
Hamilton Holding Corporation, a Delaware corporation, Explorer Coinvest LLC, a
Delaware limited liability company and certain other Parties named therein, as
amended from time to time thereafter.




Signature:___________________________


Address:____________________________
___________________________________
___________________________________
Facsimile:___________________________
        
                                        
                    
EXHIBIT A-2
SIGNATURE PAGE
TO
STOCKHOLDERS AGREEMENT
By execution of this signature page, ______________________________ hereby
agrees to become a Party to, to become an Other Stockholder under, and to be
bound by the obligations of, and receive the benefits of, that certain
Stockholders Agreement, dated as of ______________, by and among Booz Allen
Hamilton Holding Corporation, a Delaware corporation, Explorer Coinvest LLC, a
Delaware limited liability company and certain other Parties named therein, as
amended from time to time thereafter.




Signature:___________________________


Address:____________________________
___________________________________
___________________________________
Facsimile:___________________________
EXHIBIT A-3
SIGNATURE PAGE
TO
STOCKHOLDERS AGREEMENT
By execution of this signature page, ______________________________ hereby
agrees to become a Party to, to become an Executive Stockholder under, and to be
bound by the obligations of, and receive the benefits of, that certain
Stockholders Agreement, dated as of ______________, by and among Booz Allen
Hamilton Holding Corporation, a Delaware corporation, Explorer Coinvest LLC, a
Delaware limited liability company and certain other Parties named therein, as
amended from time to time thereafter.




Signature:___________________________


Address:____________________________
___________________________________
___________________________________
Facsimile:___________________________
        
EXHIBIT A-4
SIGNATURE PAGE
TO
STOCKHOLDERS AGREEMENT - TRUST
By execution of this signature page, ______________________________ hereby
agrees to become a Party to, to become a Management Stockholder under, and to be
bound by the obligations of, and receive the benefits of, that certain
Stockholders Agreement, dated as of ______________, by and among Booz Allen
Hamilton Holding Corporation, a Delaware corporation, Explorer Coinvest LLC, a
Delaware limited liability company and certain other Parties named therein, as
amended from time to time thereafter.




Signature of Trustee: __________________
Name of Trustee: _____________________
Address of Trust: _____________________
____________________________________
____________________________________
Facsimile: ___________________________


Accepted and Agreed by:




Signature of
Related Individual:____________________


Name:_______________________________
EXHIBIT A-5
SIGNATURE PAGE
TO
STOCKHOLDERS AGREEMENT - TRUST
By execution of this signature page, ______________________________ hereby
agrees to become a Party to, to become an Other Stockholder under, and to be
bound by the obligations of, and receive the benefits of, that certain
Stockholders Agreement, dated as of ______________, by and among Booz Allen
Hamilton Holding Corporation, a Delaware corporation, Explorer Coinvest LLC, a
Delaware limited liability company and certain other Parties named therein, as
amended from time to time thereafter.




Signature of Trustee: __________________
Name of Trustee: _____________________
Address of Trust: _____________________
____________________________________
____________________________________
Facsimile: ___________________________


Accepted and Agreed by:


Signature of
Related Individual:_____________________


Name:_______________________________
EXHIBIT B
SPOUSAL WAIVER
I, [INSERT NAME] hereby waive and release any and all equitable or legal claims
and rights, actual, inchoate or contingent, which I may acquire with respect to
the disposition, voting or control of the Securities subject to the Stockholders
Agreement, dated as of ______________, ______, among Booz Allen Hamilton Holding
Corporation and its stockholders, as the same shall be amended from time to
time, except for rights in respect of the proceeds of any disposition of such
Securities.





        

Name:








EXHIBIT C
SEPARATION OF EXECUTIVE STOCKHOLDER
Dated: ____________
Booz Allen Hamilton Holding Corporation, a Delaware corporation (the “Company”)
and the undersigned individual hereby agree that, as of the date written above,
the undersigned has ceased to serve as a member of the Leadership Team, as
defined in the Stockholders Agreement, dated as of ______________, by and among
the Company, Explorer Coinvest LLC, a Delaware limited liability company and
certain other Parties named therein, as amended from time to time thereafter
(the “Stockholders Agreement”). The undersigned individual hereby agrees to
remain a Party to, to remain a Management Stockholder under, and to be continue
to bound by the obligations of, and to receive the benefits of, the Stockholders
Agreement.





        

Name:
 

 

 


BOOZ ALLEN HAMILTON HOLDING CORPORATION
By:

Name:

Title










